Citation Nr: 0105346	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.  

This appeal arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's request to 
reopen his claim for service connection for hepatitis C.  

The veteran submitted additional evidence after the May 1999 
rating decision.  In a November 1999 statement of the case 
the RO reopened the veteran's claim for service connection 
for hepatitis C and denied the claim on a de novo basis.


REMAND

The service medical records for the veteran do not reflect 
any treatment for a liver disorder.  The veteran contends 
that he contracted hepatitis C as a result of sexual contact 
during his time in service.  His service medical records 
include diagnosis of gonorrhea.  A record of private 
hospitalization during July of 1973 reflects that the 
veteran's SGOT was markedly elevated as well as the serum 
bilirubin.  He was treated for hepatitis and it was reported 
that the hepatitis was more than likely secondary to the use 
of unsterile techniques in administering IV drugs.

Private medical records from October 1992 included a notation 
that the veteran had hepatitis B.  An earlier record from his 
private health care provider noted that the veteran had used 
IV drugs about twenty years ago, and had serologic evidence 
of chronic hepatitis C.  Laboratory testing was noted to be 
positive for hepatitis C virus.

In a decision dated in January 1998, an Administrative Law 
Judge (ALJ) held that the veteran was disabled for Social 
Security Administration purposes.  In this decision, the ALJ 
reported the following:

The claimant has a long history of 
infection with the hepatitis C virus, 
which dates back to at least 1974, 
shortly after the claimant returned from 
two tours of duty in the Republic of 
South Vietnam. . . .  Unfortunately, 
while still in South Vietnam, the 
claimant responded to his situation by 
beginning regular usage of heroin and 
excessive amounts of alcohol. . . .  it 
is his past intravenous heroin usage 
which is medically speculated to have 
been the underlying source of his 
acquisition of the hepatitis C virus.

It does not appear that the medical records utilized by the 
ALJ for the Social Security Administration have been made a 
part of the record.

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among 
other things, redefines the obligations of VA with respect to 
the duty to assist and the duty to notify.  The Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  

Additionally, on February 2, 2001, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001).  In Allen the Federal Circuit overturned the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in Barela v. West, 11 Vet. App. 280 (1998).  The 
Court in Barela interpreted 38 U.S.C.A. § 1110 as barring VA 
compensation for disability resulting from chronic alcohol or 
drug abuse either as secondarily service-connected or as 
evidence of increased severity of a service-connected PTSD.

The Federal Circuit in Allen held:

We disagree with the Veterans Court's 
interpretation of § 1110 in Barela and as 
restated in its remand order in this 
case.  We think the best interpretation 
of the statute is that it precludes 
compensation only in two situations: 1) 
for primary alcohol abuse disabilities; 
and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result 
from primary alcohol abuse.  By 
"primary," we mean an alcohol abuse 
disability arising during service from 
voluntary willful drinking to excess.  We 
do not think that the language of § 1110 
precludes compensation in the third 
situation -- i.e., Allen's alleged case -
- where an alcohol abuse disability 
arises secondarily from or as evidence of 
the increased severity of a non-willful 
misconduct, service-connected disorder.  
By using the terms "disability resulting 
from" or "disability [that] is a result 
of," we think that Congress intended the 
cause of the disability to be 
determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the 
language of express exclusion from 
compensation.  

*		*		*		*

. . . an alcohol abuse disability arising 
as a direct result of a psychiatric 
condition fits within § 1110's words of 
authorization for compensation ("[f]or 
disability resulting from . . . disease 
[PTSD] contracted in line of duty 
(emphasis added), and does not fit within 
§ 1110's express exclusion from 
compensation ("[a] disability [that] is 
a result of the veteran's own . . . abuse 
of alcohol or drugs.")

In the November 1999 statement of the case the RO denied the 
claim for service connection on the basis that the veteran's 
hepatitis C was due to drug abuse and service connection for 
the secondary effects of drug abuse may not be established if 
the claim was filed after October 31, 1990.  The holding in 
Allen has significantly changed the law.  The Board has also 
noted that the veteran is service-connected for post-
traumatic stress disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for hepatitis C and IV drug 
abuse.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal remain denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



